Title: From Thomas Jefferson to John Trumbull, 1 November 1788
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Nov. 1. 1788.

 I have duly received your two favors of Oct. 10. and 17. and also the books from Lackington’s. I inclose a small additional note for Mr. Payne the bookseller, which I will beg the favor of you to send him immediately, as it may possibly be in time to come with the parcel formerly desired. I inclose you also a letter from Mr.  Paradise to his friend and merchant Mr. William Anderson. The first page of it being intended for him, tho’ not addressed, as you will see by the second page addressed to me. You will be so good as to receive the money therein mentioned, if Mr. Anderson will do me the favor to pay it, as my situation here does not make it convenient either to lend or lay out of money. Nevertheless I do not mean to urge it to the inconvenience either of Mr. Anderson or Mr. Paradise.Mr. Parker tells me that either he shall go to London ere long, for Mrs. Parker, or she will come here. In either case my chariot will come by that opportunity if no good one offers sooner. The harness can probably come at the same time on the horses, and so escape duty: but if impracticable or inconvenient it can be packed in a box and sent by the Diligence under my address. In this case I pay the duty here. If the putting shafts to the chariot will save Mr. or Mrs. Parker a horse, I would wish to have them put, and the pole to be swung under or along side of the perch.I hope to go to America in the month of April, and to return in October. I may be as late however as June in leaving this. I must sail from Havre directly, and to Virginia directly, because I carry colonies of plants and birds for that country. It would much chear my passage were yours to take place at the same time. At any rate I shall hope to meet you in America, and wish we could visit the Natural bridge together. Heaven arranges things well sometimes. Perhaps it will do this for us. Adieu. Yours affectionately,

Th: Jefferson

